Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 16/176,563 filed on 10/31/2018.
Claims 1-8 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/31/2018, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application claims the benefit of Japanese Patent Application No. 2017-213822 filed Nov. 6, 2017, which is hereby incorporated by reference herein in its entirety.

Specification
The Title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2014/0006729) and in view of Park (US 2016/0284415).
Regarding claim 1, Cox discloses a storage system comprising: a storage controller (a memory controller) configured to set storage device operation modes including a mirroring mode (mirrored) for causing a plurality of storage devices to perform a mirroring operation and a hybrid mode (non-mirrored) for respectively causing a plurality of storage devices to operate without performing the mirroring operation (Cox par. 0015 and 0018. Cox teaches dynamically and selectively communicate command and address signals to memory devices in a mirrored fashion. More specifically, embodiments can be used to enable a memory controller to be configured to communicate command and address information in a mirrored or non-mirrored manner depending on a desired system configuration. A memory controller that controls the output mode of the command bus to enable switching between non-mirrored and mirrored command and address outputs as desired. See also abstract and par. 0026, 0065 and 0073), 
wherein one connection unit among a plurality of connection units included in the storage controller is connected to one bus bridge (multi-drop memory bus to provide interconnection), the bus bridge is further connected to the plurality of storage devices set (set of memory devices) in one predetermined operation mode (mode setting) by the storage controller (Cox par. 0003, 0065 and 0070. Cox teaches that typically these the systems are designed with a multi-drop memory bus to provide interconnection between system memory and a memory controller. A memory controller communicate command and address information with a set of memory devices via interconnects 570.sub.a-570.sub.d. A configuration register, store a mirrored mode setting, where the memory controller is to control the selector responsive to the mirrored memory setting. See also par. 0015, 0019, 0026 and 0062), and the storage controller can set an operation mode of the storage device with respect to the storage device that is directly connected or connected via another bus bridge different from the bus bridge to another connection unit among the plurality of connection units (Cox par. 0018, 0065, 0070 and 0073. Cox teaches that a memory controller that controls the output mode of the command bus to enable switching between non-mirrored and mirrored command. A memory controller communicate command and address information with a set of memory devices via interconnects 570.sub.a-570.sub.d. A configuration register, store a mirrored mode setting, where the memory controller is to control the selector responsive to the mirrored memory setting. Responsive to determining that the memory is not operating in the mirrored memory mode, communicating the non-mirrored command and address signals to the memory via the first portion of the command and address connections of the processor and the multi-drop memory interconnect. See also par. 0003, 0026 and 0072).
Cox discloses control of memory devices and setting operation mode to the storage device that is directly connected (Cox abstract and par. 0018) however, Cox does not explicitly disclose 9the storage controller can set an operation mode different from the predetermined operation mode of the storage device.  
However, in an analogous art, Park discloses the storage controller can set an operation mode different from the predetermined operation mode of the storage device (Park par.0007 and 0043. Park teaches that the nonvolatile memory system may include a nonvolatile memory device including a plurality of memory cells that are configured to operate based on a first operation mode and a memory controller configured to control the nonvolatile memory device. The memory controller is configured to change an operation mode of at least some of the plurality of memory cells that operate based on the first operation mode to operate based on a second operation mode. See also par. 0008, 0045, 0063 and 0170). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage controller of Cox using the storage controller taught in Park in order to extend the life and improve the performance of a memory (storage) device by changing an operation mode to suit a purpose of use (Park par. 0005 and 0131).7
Regarding claim 2, Cox and Park disclose the storage system according to Claim 1, 
Cox further discloses wherein the storage controller sets the operation modes of the storage devices included in the storage system on a basis of a connection configuration of the bridge and the storage device (Cox abstract and par. 0015. Cox teaches that a memory controller to be configured to communicate command and address information in a mirrored or non-mirrored manner depending on a desired system configuration).
Regarding claim 4, Cox and Park disclose the storage system according to Claim 2, 
Cox further discloses wherein the storage device stored with - 24 -10180475US01 respect to the other connection unit can be replaced with another bridge different from the bridge (Cox par. 0017. Cox teaches that a configurable design that enables interconnection to a DDR-based memory or an LPDDR-based memory may include 13 available command pins when operating in LPDDRx mode. See also par. 0019 and 0026).
Regarding claim 5, Cox discloses a control method for a storage system including a storage controller (a memory controller) configured to set storage device operation modes including a mirroring mode (mirrored) for causing a plurality of storage devices to perform a mirroring operation and a hybrid mode (non-mirrored) for respectively causing a plurality of storage devices to operate without performing the mirroring operation (Cox par. 0015 and 0018. Cox teaches dynamically and selectively communicate command and address signals to memory devices in a mirrored fashion. More specifically, embodiments can be used to enable a memory controller to be configured to communicate command and address information in a mirrored or non-mirrored manner depending on a desired system configuration. A memory controller that controls the output mode of the command bus to enable switching between non-mirrored and mirrored command and address outputs as desired. See also abstract and par. 0026, 0065 and 0073), in which one connection unit among a plurality of connection units included in the storage controller is connected to one bus bridge (multi-drop memory bus to provide interconnection), and the bus bridge is further connected to the plurality of storage devices set (set of memory devices) in one predetermined operation mode (mode setting) by the storage controller (Cox par. 0003, 0065 and 0070. Cox teaches that typically these the systems are designed with a multi-drop memory bus to provide interconnection between system memory and a memory controller. A memory controller communicate command and address information with a set of memory devices via interconnects 570.sub.a-570.sub.d. A configuration register, store a mirrored mode setting, where the memory controller is to control the selector responsive to the mirrored memory setting. See also par. 0015, 0019, 0026 and 0062), the control method comprising: 
setting an operation mode of the storage device with respect to the storage device that is directly connected or connected via another bus bridge different from the bus bridge to another connection unit among the plurality of connection units (Cox par. 0018, 0065, 0070 and 0073. Cox teaches that a memory controller that controls the output mode of the command bus to enable switching between non-mirrored and mirrored command. A memory controller communicate command and address information with a set of memory devices via interconnects 570.sub.a-570.sub.d. A configuration register, store a mirrored mode setting, where the memory controller is to control the selector responsive to the mirrored memory setting. Responsive to determining that the memory is not operating in the mirrored memory mode, communicating the non-mirrored command and address signals to the memory via the first portion of the command and address connections of the processor and the multi-drop memory interconnect. See also par. 0003, 0026 and 0072).
Cox discloses control of memory devices and setting operation mode to the storage device that is directly connected (Cox abstract and par. 0018) however, Cox does not explicitly disclose 9the storage controller can set an operation mode different from the predetermined operation mode of the storage device.
However, in an analogous art, Park discloses the storage controller can set an operation mode different from the predetermined operation mode of the storage device (Park par.0007 and 0043. Park teaches that the nonvolatile memory system may include a nonvolatile memory device including a plurality of memory cells that are configured to operate based on a first operation mode and a memory controller configured to control the nonvolatile memory device. The memory controller is configured to change an operation mode of at least some of the plurality of memory cells that operate based on the first operation mode to operate based on a second operation mode. See also par. 0008, 0045, 0063 and 0170). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage controller of Cox using the storage controller taught in Park in order to extend the life and improve the performance of a memory (storage) device by changing an operation mode to suit a purpose of use (Park par. 0005 and 0131).7
Regarding claims 6 and 8; claims 6 and 8 are directed to a control method associated with the storage system claimed in claims 2 and 4 respectively. Claims 6 and 8 are similar in scope to claims 2 and 4 respectively, and are therefore rejected under similar rationale respectively. 
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2014/0006729), in view of Park (US 2016/0284415) and in view of Chen (US 2008/0279382).
Regarding claim 3, Cox and Park disclose the storage system according to Claim 1, 
Cox and Park failed to disclose but Chen discloses wherein, in a case where a predetermined storage device in the storage system is set to perform an encryption operation (Chen Par. 0083; the virtual storage processor doing the hardware encryption), a control is performed in a manner that the storage device connected on a downstream side with respect to the storage device does not perform the encryption operation (Chen abstract, par. 0040 and 0067. Chen teaches a system and method uses the crypto-engine in the virtual storage controller, if necessary, to conduct encryption/decryption on-the-fly between the upstream and downstream data traffic between the host and device. The crypto-engine 323 in the first-level and crypto-engine 333 in the second-level can be enabled, disabled and configured independently, depending on the requirement. In most cases, only the top-level crypto-engine is required. All other crypto-engines in the subsequent levels are disabled. See also par. 0064-0066). 	
(Chen par. 0035 and 0040).
Regarding claim 7; claim 7 is directed to a control method associated with the storage system claimed in claim 3. Claim 7 is similar in scope to claim 3, and is therefore rejected under similar rationale respectively.  
1 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANCHIT K SARKER/Examiner, Art Unit 2495